  

[logo.jpg] 

 





 

November 6, 2013

 

To the Board of Directors
Mojave Gold Corporation
9638 104th Ave North
Largo, Florida 33773

 

Re: Binding Letter of Intent

 

Gentlemen:

 

We thank you for introducing us to your work in exploring Platinum Group
Minerals (PGMs) in Guyana.

 

Through our initial due diligence, we understand that for the past three years
you have been jointly working with and funding GlobalMin LLC (Nevada) and caused
to be formed GlobalMin Guyana, Inc. (Guyana). We further understand that: (a)
your efforts resulted in the granting of a Permission for Geological and
Geophysical Survey (PGGS) by the Guyanese government to GlobalMin Guyana; (b)
you have conducted substantial and meaningful sampling, assaying, and ground and
aerial magnetic surveying; and (c) have successfully completed the terms and
conditions of the PGGS and are now awaiting its conversion into ten (10)
prospecting licenses in which you intend to commence drill testing within the
pending license areas.

 

Based upon our initial investigation, we desire to assist you in protecting your
investment and in complying with the arrangements and commitments you have made
with and to GlobalMin LLC owners.

 

This letter is provided to formally inform you that it is the present intent of
Cardinal Energy Group (“Cardinal”) to provide $1.75 million in funding to Mojave
Gold Corporation (“Mojave”), with an option to invest a total of $5 million into
Mojave.

 

1. Initial Funding through Loan. Cardinal will make a $1.75 million loan (“the
Loan”) to Mojave in a maximum of five installments over the ten day period
beginning upon execution of definitive agreements. The loan shall accrue
interest at 6% apr, with interest paid annually. The loan term shall be for
twenty-four (24) month loan. The loan shall be documented by a promissory note
with such terms and conditions as would be customary for such a transaction.

 

www.cardinalenergygroup.com local 614.459.4959 toll free 855.OIL.4959 fax
614.389.6643

  

 

 





2. Shares Issued for Loan. As an incentive to make the Loan, Mojave will issue
to Cardinal two million five hundred thousand (2,500,000) shares of its common
stock. Such issuance shall be completed within five business days of execution
of this Letter of Intent to be held in escrow until completion the Loan.

 

3. Option to Purchase Stock. In connection with the Loan, Cardinal is hereby
grante an option (“the Option”) to purchase equity in Mojave equal to
thirty-five percent (35%) of the then total shares issued and outstanding plus
an additional two million five hundred thousand (2,500,000) shares. The exercise
price of the Option is $5,000,000. In the event Cardinal chooses to exercise the
Option, the $1.75 million loan shall be converted to partial consideration for
exercise of the stock purchase (thus, an additional $3,250,000 shall be invested
in Mojave). The Option shall expire at the end of the Due Diligence period
provided below.

 

4.  Due Diligence Period. Upon Mojave receiving the $1.75 million loan, Cardinal
shall have one hundred and twenty (120) days to conduct further due diligence of
Mojave and its subsidiaries GlobalMin LLC and GlobalMin Guyana, Inc.

 

5.  Binding Letter of Intent. The Parties intend that this Letter of Intent is
binding upon each of them upon signing.

 

6.  Good Faith and Fair Dealing. The Parties agree to work together in good
faith to create the additional necessary definitive documents for the planned
transactions consistent with this Binding Letter of Intent. The documents are to
be completed and executed within five business days from the date above.

 

  Sincerely,       /s/ Timothy W. Crawford   Timothy W. Crawford   CEO

 

  Mojave Gold Corporation:         By: /s/ Steven Heard     Steven Heard, CEO  

 

2

 



